DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim(s) 33-36, and 41-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouellette et al. USP 6,347,697.
See the attached drawing sheet 4 of 9 of Ouellette et al. depicting the claimed features.
It should be noted that the device of Ouellette et al. is capable of performing the functional recitations of the applicant’s claimed invention since Ouellette et al. discloses all of the claimed features including a control unit which is capable of being operated in many different ways.  Hence, the exact method claims 46-53 as claimed by the applicant are not disclosed as they are indicated as allowable.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 39, 40, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette et al. USP 6,347,697.
RE claims 39 and 40, Ouellette et al. teach the claimed features.  Ouellette et al. teach their second recording device situated on the first conveyor instead of in between the first and second conveyors.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to situate devices in different orientations to meet the specific needs of the device at hand, furthermore, it has been held  that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
RE claims 44 and 45, Ouellette et al. does not disclose the discharge conveyor, the container conveyor (both downstream of the outlet) and the device (device for making food products) that are upstream of their inlet conveyor. Both features of claims 44 and 45 are generic features that are readily apparent and both features would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  Furthermore, the  
Ouellette et al. device is silent as to what devices are before or after their conveyor.  Clearly, the Ouellette et al. device would have conveying features before and after their device and to merely claim generic conveyors ( as in claims 44 and 45) does not provide a patentable departure from the device of Ouellette et al.

Allowable Subject Matter
8.	Claims 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claims 46-53 are allowed.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915. The examiner can normally be reached M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS A HESS/            Primary Examiner, Art Unit 3651                                                                                                                                                                                            

DAH
October 12, 2022